 



Exhibit 10.(d)
WM. WRIGLEY JR. COMPANY
SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2008)
     1. Purpose. The purpose of the Wm. Wrigley Jr. Company Supplemental
Retirement Plan (the “Supplemental Retirement Plan”) is to assist Wm. Wrigley
Jr. Company (the “Company”) and its participating subsidiaries (the Company and
each of its subsidiaries which adopt this Supplemental Retirement Plan being
hereinafter called the “Employers”) in hiring and retaining the services of key
employees by providing such employees with retirement income which would have
been provided by the Wrigley Retirement Plan but for the legal limits on the
amount of such income which can be provided by such plan. The Employers intend
that this Supplemental Retirement Plan be an “excess benefit plan” within the
meaning of section 3(36) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and an unfunded plan maintained for a select group of
management or highly-compensated employees within the meaning of sections
201(2), 301(a)(3) and 401(a)(l) of ERISA and section 2520.104- 23 of the
Department of Labor Regulations. All capitalized terms used herein which are not
defined herein shall have the respective meanings assigned to such terms by the
Wrigley Retirement Plan.
     2. Participation. The Committee appointed under the Wrigley Retirement Plan
shall designate the officers and other key employees of each Employer who shall
be eligible to participate in this Supplemental Retirement Plan. Each such
officer or key employee whose employment with an Employer is terminated for any
reason, including death, on or after such officer or key employee has accrued a
vested benefit under the Wrigley Retirement Plan shall be a participant in this
Supplemental Retirement Plan and entitled to the supplemental retirement
benefit set forth in Section 3 hereof.
     3. Supplemental Retirement Benefit.
     (a) Amount of Benefit. Each participant shall be entitled to receive a
supplemental retirement benefit. The amount of such supplemental retirement
benefit shall be the excess, if any, of (A) the annual amount of pension,
commencing as of the first day of the month coinciding with or next following
the participant’s Normal Retirement Age (the “Normal Retirement Date”), computed
under Section 6.1 of the Wrigley Retirement Plan without regard to the
limitations on benefits imposed by Section 8.1 of the Wrigley Retirement Plan,
the limitation on compensation which may be taken into account under the Wrigley
Retirement Plan imposed by section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”), and any other similar limitation as may be
determined by the Committee, less (B) the annual amount of pension, commencing
at the participant’s Normal Retirement Date, computed under Section 6.1 of the
Wrigley Retirement Plan and reduced to the extent required by Section 8.1 of the
Wrigley Retirement Plan.
     (b) Time and Manner of Payment of Benefits Commencing Prior to January 1,
2008. The distribution of any supplemental retirement benefit that commenced
prior to January 1, 2008 shall continue to be paid in accordance with the terms
of the Supplemental Retirement Plan as in effect as of the date such
distribution commenced.

 



--------------------------------------------------------------------------------



 



     (c) Time and Manner of Payment of Grandfathered Benefits.
     (i) Except as provided in Section 3(b) above, if a participant had attained
age 55 and completed at least five years of Service as of December 31, 2004 and
therefore was vested in his or her supplemental retirement benefit as of such
date, then the portion of such participant’s supplemental retirement benefit
that had accrued as of December 31, 2004 (a “Grandfathered Benefit”) shall be
paid at the same time and in the same form as his or her pension under the
Wrigley Retirement Plan. If a participant’s pension under the Wrigley Retirement
Plan is paid in a form other than a single-life annuity for the life of the
participant, beginning on the participant’s Normal Retirement Date, his or her
supplemental retirement benefit paid pursuant to this Section 3(c) shall be paid
in the same form, and the amount payable to or in respect of the participant
shall be actuarially adjusted to reflect such other form of pension benefit or
pension starting date, or both, as the case may be, using the same actuarial
factors used to make the comparable adjustments to the participant’s pension
under the Wrigley Retirement Plan. If a participant elects a form of pension
under the Wrigley Retirement Plan which provides for payment to the
participant’s Beneficiary or Joint Annuitant after the participant’s death,
payments remaining due under this Supplemental Retirement Plan after the
participant’s death shall be paid to such Beneficiary or Joint Annuitant.
     (ii) If a participant dies prior to his or her Benefit Commencement Date,
and such participant’s surviving spouse is entitled to payment of a
pre-retirement survivor benefit under the Wrigley Retirement Plan, then such
surviving spouse shall be entitled to receive a supplemental pre-retirement
survivor benefit under this Supplemental Retirement Plan in an amount equal to
the excess, if any, of (A) minus (B) where:
(A) equals the pre-retirement survivor benefit that would be payable to such
surviving spouse under the Wrigley Retirement Plan with respect to the
participant’s Grandfathered Benefit, if such benefit were determined (I) without
regard to the limitations on benefits imposed by Section 8.1 of the Wrigley
Retirement Plan, the limitation on compensation which may be taken into account
under the Wrigley Retirement Plan imposed by section 401(a)(17) of the Code and
any other similar limitation as may be determined by the Committee and (II) by
treating the supplemental retirement benefit described in Section 3 (a) hereof
as having accrued under the Wrigley Retirement Plan; and
(B) equals the pre-retirement survivor benefit actually payable to such
surviving spouse under the Wrigley Retirement Plan with respect to the
participant’s Grandfathered Benefit.
Any supplemental pre-retirement survivor benefit described in this clause
(ii) shall be payable over the lifetime of the surviving spouse and shall
commence at the same time as the preretirement survivor benefit payable to such
surviving spouse commences under the terms of the Wrigley Retirement Plan.

 



--------------------------------------------------------------------------------



 



     (d) Time and Manner of Payment of Non-Grandfathered Benefits.
     (i) Except as provided in Sections 3(b) and 3(c) above, and subject to the
delay in the receipt of payments pursuant to clause (iii) below, a participant’s
supplemental retirement benefit shall be determined and be deemed to commence as
of the later to occur of (A) the date of the participant’s separation from
service, within the meaning of section 409A of the Code, and (B) the date on
which the participant attains age 55, and shall be paid in the form of any of
the annuity options available under the Wrigley Retirement Plan, as elected by
the participant prior to the commencement of such distribution.
     (ii) If a participant elects to receive an annuity other than a single life
annuity for the life of the participant or if the participant’s supplemental
retirement benefit commences earlier or later than the participant’s Normal
Retirement Date, the participant’s supplemental retirement benefit shall be
actuarially adjusted to reflect such other form of pension benefit or pension
starting date, or both, as the case may be, using the same actuarial factors
that would be used to make comparable adjustments to the participant’s pension
benefit under the Wrigley Retirement Plan.
     (iii) Pursuant to section 409A of the Code, if payment of the supplemental
retirement benefit would commence as of the participant’s separation from
service pursuant to clause (i) above, then no payments with respect to such
benefit shall be made prior to the month following the six-month anniversary of
such separation from service, and during such month the participant shall
receive an initial payment equal to seven times the amount of the monthly
payment determined in accordance with clauses (i) and (ii) above, and thereafter
the participant shall receive the regular monthly payments determined pursuant
to clauses (i) and (ii) above. If the participant dies prior to the commencement
of payments pursuant to this clause (iii), the amount that would have been paid
to the participant prior to the date of death, without regard to the six-month
delay in payment pursuant to this clause (iii), shall be paid to the
participant’s Beneficiary.
     (iv) If a participant dies prior to the date on which his or her
supplemental retirement benefit is required to begin pursuant to clause
(i) above, and the participant is survived by his or her spouse, then such
surviving spouse shall be entitled to receive a supplemental pre-retirement
survivor benefit under this Supplemental Retirement Plan in an amount equal to
the excess, if any, of (A) minus (B) where:
(A) equals the pre-retirement survivor benefit that would be payable to such
surviving spouse under the Wrigley Retirement Plan with respect to the
participant’s accrued benefit, other than his or her Grandfathered Benefit, if
any, if such benefit were determined (I) without regard to the limitations on
benefits imposed by Section 8.1 of the Wrigley Retirement Plan, the limitation
on compensation which may be taken into account under the Wrigley Retirement
Plan imposed by section 401(a)(17) of the Code and any other similar limitation
as may be determined by the Committee and (II) by treating the supplemental
retirement benefit described in Section 3 (a) hereof as having accrued under the
Wrigley Retirement Plan; and

 



--------------------------------------------------------------------------------



 



(B) equals the pre-retirement survivor benefit that actually would be payable to
such surviving spouse under the Wrigley Retirement Plan with respect to the
participant’s accrued benefit, other than his or her Grandfathered Benefit, if
any.
Any supplemental pre-retirement survivor benefit described in this clause
(iv) shall be payable over the lifetime of the surviving spouse and shall
commence within 60 days after the date of the participant’s death.
     (e) Lump Sum Payment of Small Benefits. Notwithstanding any other provision
of this Supplemental Retirement Plan, if at any time after a participant’s
termination of employment or death the Actuarial Equivalent of the supplemental
retirement benefit payable to such participant or the pre-retirement survivor
benefit payable to such participant’s surviving spouse, when calculated as an
immediate lump sum payment, would be equal to or less than the amount determined
under section 41 l(a)(l 1) of the Code (which is $5,000 for the 2007 Plan Year),
such benefit shall be paid in an immediate lump sum payment in lieu of the
payments that would otherwise be made to the participant or surviving spouse
pursuant to Sections 3(b), (c) or (d).
     4. Miscellaneous Provisions.
     (a) Incorporation of Wrigley Retirement Plan. Except to the extent
otherwise provided herein, this Supplemental Retirement Plan shall be subject to
all the terms and conditions of the Wrigley Retirement Plan as in effect from
time to time, which hereby is incorporated herein by reference, provided,
however, that no amendment to the Wrigley Retirement Plan made after the
commencement of a participant’s supplemental retirement benefit shall reduce the
amount payable hereunder to or in respect of such participant.
     (b) No Funding Required. The Company shall not be under any obligation to
set aside any assets, in trust or otherwise, for the purpose of making payments
hereunder. Any payments hereunder shall be made out of the general assets of the
Employers, and any participant’s rights to benefits hereunder shall be solely
those of a general creditor of the Employers. Nothing in this Supplemental
Retirement Plan shall preclude any Employer from investing its funds in annuity
contracts, insurance contracts or otherwise for the purpose of providing to such
Employer funds to satisfy its obligations under this Plan to any or all
participants. Any such investment shall be in the name of and remain part of the
general assets of such Employer.
     (c) Administration by Committee. The Committee shall be charged with the
administration of this Supplemental Retirement Plan, and except as otherwise
provided herein, shall have the same powers and duties and shall be subject to
the same limitations as provided in the Wrigley Retirement Plan.
     (d) No Right to Continue in Employment. Nothing in this Supplemental
Retirement Plan or in any agreement entered into hereunder shall be interpreted
as giving any employee or participant any right to remain in the employ of or be
reemployed by any Employer.
     (e) Agreements. A participant’s Employer shall enter into an agreement with
participant upon approval by the Committee of such participant’s termination of
employment evidencing the

 



--------------------------------------------------------------------------------



 



Company’s obligation to pay benefits pursuant to this Supplemental Retirement
Plan. Such agreement shall contain such terms and provisions as the Committee
shall determine which are not inconsistent with this Supplemental Retirement
Plan.
     (f) Compliance with section 409A of the Code. This Supplemental Retirement
Plan is intended to comply with the requirements of section 409A of the Code,
and shall be interpreted and construed accordingly. The Committee shall have the
discretion and authority to amend this Supplemental Retirement Plan at any time
to satisfy any requirements under section 409A of the Code or guidance provided
by the U.S. Treasury Department to the extent applicable hereto.
     5. Amendment and Termination. This Supplemental Retirement Plan may be
amended or terminated at any time by action of the board of directors of the
Company, provided, however, that no such amendment shall reduce or terminate an
Employer’s obligations to pay supplemental retirement benefits hereunder to any
participant whose benefits have commenced on or before the date of such
amendment or termination. Notwithstanding the foregoing, any amendment to the
Supplemental Retirement Plan that does not have a material effect on benefits to
participants or on costs to the Company and either (a) is required or deemed
advisable as the result of legislation or regulation or (b) concerns solely
routine ministerial or administrative matters instead may be approved by the
Committee, subject to final approval by the Chief Executive Officer of the
Company.

 